PER CURIAM.
This is an appeal by the defendant below from- a judgment by which he was convicted of the offenses of attempting to break and enter a building with intent to commit a misdemeanor, to-wit: petit larceny, and of possession of burglary tools, upon which sentences of two and one half years’ imprisonment were imposed, with credit for jail time served, with provision for the sentences to run consecutively. The several contentions of error submitted by the appellant have been considered in the light of the record, briefs and argument, and are found and held to be without merit. No reversible error having been shown, the judgment is affirmed.